Exhibit 10.1

NEVRO CORP.

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT

This Amended and Restated Change in Control Severance Agreement (the
“Agreement”) is made and entered into effective as of July 22, 2019 (the
“Effective Date”) by and between Doug Alleavitch (“Executive”) and Nevro Corp.
(the “Company”) and amends and restates that certain Amended and Restated Change
in Control Severance Agreement entered into between Executive and the Company
dated as of May 5, 2016 (the “Prior Agreement”).  

R E C I T A L S

A.The Board of Directors of the Company (the “Board”) recognizes that the
possibility of an acquisition of the Company or an involuntary termination can
be a distraction to Executive and can cause Executive to consider alternative
employment opportunities.  The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of such an event.

B.The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company upon a
Change in Control (as defined below) for the benefit of its stockholders.

C.The Board believes that it is imperative to provide Executive with severance
benefits upon certain terminations of Executive’s service to the Company that
enhance Executive’s financial security and provide incentive and encouragement
to Executive to remain with the Company notwithstanding the possibility of such
an event.

D. Unless otherwise defined herein, capitalized terms used in this Agreement are
defined in Section 9 below.

The parties hereto agree as follows:

1.Term of Agreement.  This Agreement shall become effective as of the Effective
Date and terminate upon the date that all obligations of the parties hereto with
respect to this Agreement have been satisfied.

2.At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law.  If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement.

 

 



--------------------------------------------------------------------------------

 

3.Covered Termination Other Than During a Change in Control Period.  If
Executive experiences a Covered Termination other than during a Change in
Control Period, and if Executive delivers to the Company a general release of
all claims against the Company and its affiliates (a “Release of Claims”) that
becomes effective and irrevocable within sixty (60) days, or such shorter period
of time specified by the Company, following such Covered Termination, then in
addition to any accrued but unpaid salary, bonus, benefits, vacation and expense
reimbursement payable in accordance with applicable law, the Company shall
provide Executive with the following:

(a)Severance.  Executive shall be entitled to receive a severance payment equal
to six (6) months of Executive’s base salary at the rate in effect immediately
prior to the Termination Date payable in a cash lump sum, less applicable
withholdings, on the first payroll date following the date the Release of Claims
becomes effective and irrevocable.

(b)Continued Healthcare.  If Executive elects to receive continued healthcare
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall directly
pay, or reimburse Executive for, the premium for Executive and Executive’ s
covered dependents through the earlier of (i) the six (6) month anniversary of
the Termination Date and (ii) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s).  After the Company ceases to pay premiums pursuant to the
preceding sentence, Executive may, if eligible, elect to continue healthcare
coverage at Executive’s expense in accordance the provisions of COBRA.

4.Covered Termination During a Change in Control Period.  If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive delivers a Release of Claims that becomes effective and irrevocable
within sixty (60) days, or such shorter period of time specified by the Company,
following such Covered Termination, then in addition to any accrued but unpaid
salary, bonus, benefits, vacation and expense reimbursement payable in
accordance with applicable law, the Company shall provide Executive with the
following:

(a)Severance.  Executive shall be entitled to receive an amount equal to the sum
of (i) eighteen (18) months of Executive’s annual base salary and (ii) 1.5 times
Executive’s target annual bonus assuming achievement of performance goals at
target, in each case, at the rate in effect immediately prior to the Termination
Date, payable in a cash lump sum, less applicable withholdings, on the first
payroll date following the date the Release of Claims becomes effective and
irrevocable.

(b)Continued Healthcare.  If Executive elects to receive continued healthcare
coverage pursuant to the provisions of COBRA, the Company shall directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earlier of (i) the eighteen (18) month anniversary of the
Termination Date and (ii) the date Executive and Executive’s covered dependents,
if any, become eligible for healthcare coverage under another employer’s
plan(s).  After the Company ceases to pay premiums pursuant to the preceding
sentence, Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance the provisions of COBRA.

-2-

 



--------------------------------------------------------------------------------

 

(c)Equity Awards.  Each outstanding and unvested equity award, including,
without limitation, each stock option and restricted stock unit award, held by
Executive shall automatically become vested and, if applicable, exercisable and
any forfeiture restrictions or rights of repurchase thereon shall immediately
lapse, in each case, with respect to one hundred percent (100%) of that number
of unvested shares underlying Executive’s equity awards as of the Termination
Date.  

5.Certain Reductions.  Notwithstanding anything herein to the contrary, the
Company shall reduce Executive’s severance benefits under this Agreement, in
whole or in part, by any other severance benefits, pay in lieu of notice, or
other similar benefits payable to Executive by the Company in connection with
Executive’s termination, including but not limited to payments or benefits
pursuant to (a) any applicable legal requirement, including, without limitation,
the Worker Adjustment and Retraining Notification Act, or (b) any Company
agreement, arrangement, policy or practice relating to Executive’s termination
of employment with the Company.  The benefits provided under this Agreement are
intended to satisfy, to the greatest extent possible, any and all statutory
obligations that may arise out of Executive’s termination of employment.  Such
reductions shall be applied on a retroactive basis, with severance benefits
previously paid being recharacterized as payments pursuant to the Company’s
statutory obligation.

6.Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, and then held with the Company or any of its affiliates,
and, at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

7.Other Terminations.  If Executive’s service with the Company is terminated by
the Company or by Executive for any or no reason other than as a Covered
Termination, then Executive shall not be entitled to any benefits hereunder
other than accrued but unpaid salary, bonus, vacation and expense reimbursement
in accordance with applicable law and to elect any continued healthcare coverage
as may be required under COBRA or similar state law.  

8.Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall either be (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the largest payment,
notwithstanding that all or some portion the Payment may be taxable under
Section 4999 of the Code. The accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the Change in
Control shall perform the foregoing calculations.  The Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder.  The accounting firm shall provide its calculations to the
Company and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that

-3-

 



--------------------------------------------------------------------------------

 

time by the Company or Executive) or such other time as requested by the Company
or Executive.  Any good faith determinations of the accounting firm made
hereunder shall be final, binding and conclusive upon the Company and
Executive.  Any reduction in payments and/or benefits pursuant to this Section 8
will occur in the following order: (1) reduction of cash payments; (2)
cancellation of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits payable to Executive.

9.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)Cause.  “Cause” means (i) Executive’s gross negligence or willful misconduct
in the performance of the duties and services required of Executive pursuant to
this Agreement or Executive’s employment or offer letter agreement with the
Company (the “Employment Agreement”); (ii) Executive’s conviction of a felony or
crime involving moral turpitude; (iii) Executive’s willful refusal to perform
the duties and responsibilities required of Executive under this Agreement or
the Employment Agreement which remains uncorrected for thirty (30) days
following written notice to Executive by the Company of such breach; (iv)
Executive’s material breach of any material provision of this Agreement, the
Employment Agreement, the Confidential Information Agreement (as defined below)
or corporate code or policy which remains uncorrected for thirty (30) days
following written notice to Executive by the Company of such breach; or (v)
Executive violates the Foreign Corrupt Practices Act or other applicable United
States law.  For purposes of this Section 9(a), an act or failure to act shall
be considered “willful” only if done or omitted to be done without a good faith
reasonable belief that such act or failure to act was in the best interests of
the Company.

The foregoing definition shall not be deemed to be inclusive of all the acts or
omissions that the Company (or any parent or subsidiary or acquiror or
successor) may consider as reasonable grounds for Executive’s dismissal or
discharge.

(b)Change in Control.  “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

(i)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition;

(ii)During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a

-4-

 



--------------------------------------------------------------------------------

 

director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Sections 9(b)(i) or 9(b)(iii)
hereof) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
two (2)-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or

(iii)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(1)which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(2)after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 9(b)(iii)(2) as beneficially owning fifty percent
(50%)  or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.  Notwithstanding
the foregoing, a “Change in Control” must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5).

(c)Change in Control Period.  “Change in Control Period” means the period of
time commencing three (3) months prior to a Change in Control and ending
twenty-four (24) months following the Change in Control.

(d)Constructive Termination.  “Constructive Termination” means Executive’s
resignation from employment with the Company that is effective within
one-hundred twenty (120) days after the occurrence, without Executive’s written
consent, of any of the following: (i) a material diminution in Executive’s base
compensation that is not proportionately applicable to other officers and key
employees of the Company generally; (ii) a material diminution in Executive’s
job responsibilities or duties inconsistent in any material respect with
Executive’s position, authority or

-5-

 



--------------------------------------------------------------------------------

 

responsibilities in effect immediately prior to such change, provided, that any
change made solely as the result of the Company becoming a subsidiary or
business unit of a larger company in a Change in Control shall not provide for
Executive’s Constructive Termination hereunder; or (iii) the failure by any
successor entity or corporation following a Change in Control to assume the
obligations under this Agreement.  Notwithstanding the foregoing, a resignation
shall not constitute a “Constructive Termination” unless the condition giving
rise to such resignation continues uncured by the Company more than thirty (30)
days following Executive’s written notice of such condition provided to the
Company within ninety (90) days of the first occurrence of such condition and
such resignation is effective within thirty (30) days following the end of such
notice period.

(e)Covered Termination.  “Covered Termination” means Executive’s Constructive
Termination or the termination of Executive’s employment by the Company other
than for Cause.

(f)Termination Date.  “Termination Date” means the date Executive experiences a
Covered Termination.

10.Successors.

(a)Company’s Successors.  Except as set forth above, any successor to the
Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 10(a) or which becomes bound by the terms of this
Agreement by operation of law.

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

11.Notices.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service.  In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Chief Executive Officer.

12.Confidentiality; Non-Disparagement.

(a)Confidentiality.  Executive hereby expressly confirms Executive’s continuing
obligations to the Company pursuant to Executive’s Proprietary Information and
Inventions Agreement with the Company (the “Confidential Information
Agreement”).  Notwithstanding anything to the contrary contained herein, nothing
in this Agreement prohibits Executive from

-6-

 



--------------------------------------------------------------------------------

 

reporting possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Exchange Act or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation (including the right to receive an award for
information provided to any such government agencies). Furthermore, in
accordance with 18 U.S.C. § 1833, notwithstanding anything to the contrary in
this Agreement: (i) Executive shall not be in breach of this Agreement, and
shall not be held criminally or civilly liable under any federal or state trade
secret law (x) for the disclosure of a trade secret that is made in confidence
to a federal, state, or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or (y)
for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal; and (ii) if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to my attorney, and may use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.

(b)Non-Disparagement.  Executive agrees that Executive shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders or employees, either
publicly or privately.  The Company agrees that it shall not, and it shall
instruct its officers and members of its Board to not, disparage, criticize or
defame Executive, either publicly or privately.  Nothing in this Section 12(b)
shall have application to any evidence or testimony required by any court,
arbitrator or government agency.

13.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration in San Mateo County, California through Judicial
Arbitration & Mediation Services/Endispute (“JAMS”) in conformity with the
then-existing JAMS employment arbitration rules and California law.  By agreeing
to this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding.  The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award.  The Company shall pay all JAMS’s arbitration fees in excess of the
amount of court fees that would be required if the dispute were decided in a
court of law.  Nothing in this Agreement is intended to prevent either Executive
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.  Notwithstanding the
foregoing, Executive and the Company each have the right to resolve any issue or
dispute over intellectual property rights by Court action instead of
arbitration.

-7-

 



--------------------------------------------------------------------------------

 

14.Miscellaneous Provisions.

(a)Section 409A.  

(i)Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Sections 3 or 4 above unless
Executive’s termination of employment constitutes a “separation from service”
with the Company within the meaning of Section 409A of the Code and the
Department of Treasury regulations and other guidance promulgated thereunder
(“Separation from Service”) and, except as provided under Section 14(a)(ii) of
this Agreement, any such amount shall not be paid, or in the case of
installments, commence payment, until the sixtieth (60th) day following
Executive’s Separation from Service.  Any installment payments that would have
been made to Executive during the sixty (60) day period immediately following
Executive’s Separation from Service but for the preceding sentence shall be paid
to Executive on the sixtieth (60th) day following Executive’s Separation from
Service and the remaining payments shall be made as provided in this Agreement.

(ii)Specified Employee.  Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of Executive’s separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (A) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (B) the date of Executive’s death.  Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
14(a)(ii) shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.

(iii)Expense Reimbursements.  To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31st of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

(iv)Installments.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.

(b)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by

-8-

 



--------------------------------------------------------------------------------

 

an authorized officer of the Company (other than Executive).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

(c)Whole Agreement.  This Agreement and the Confidential Information Agreement
represent the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior promises, arrangements and
understandings regarding same, whether written or written, including, without
limitation, the Prior Agreement and any severance or change in control benefits
in Executive’s offer letter agreement or employment agreement or previously
approved by the Board.  

(d)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(e)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(Signature page follows)




-9-

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

 

NEVRO CORP.

 

 

By:

/s/ Andrew Galligan

 

 

Title:

CFO

 

 

Date:

7/31/19

 

 

 

 

 

EXECUTIVE

 

 

/s/ Doug Alleavitch

 

 

Doug Alleavitch

 

 

Date:

July 22, 2019

 

-10-

 

